Title: From John Adams to James Warren, 14 February 1776
From: Adams, John
To: Warren, James


     
      Dear Sir
      Philadelphia Feb. 14. 1776
     
     I Shall inclose to a Lady of my Acquaintance all the News Papers which have been printed in this City, Since my arrival, by which you will See, to what Point the Tide of Political Sentiment, Setts. Scarcely a Paper comes out, without a Speculation or two in open Vindication of opinions, which Five Months ago were Said to be unpopular. A vast Majority of the People, indeed, I very well know Secretly entertained the Same Perswasions then, but injudiciously avoided Speaking out. The Restraint however, is now taken off.
     I expect to see hear the New England Papers, very soon chiming in, with the Concert.
     I have written to Mr. Sever that Congress have ordered Ten Tons of Salt Petre to the Council, to be made into Powder and requested him to communicate it to the Court. I hope every Nerve will be exerted with the Utmost Vigour to sett up Powder Mills, compleat them, and procure Persons skilled in the Manufacture of Powder. I am not without Apprehensions that such Persons will be wanted.
     I apprehend however, that there are Persons who are possessed of the necessary Knowledge of the Composition and Proportions of Ingredients. Even Mr. Reed of Weymouth I conjecture would be able to instruct others. The Same Rule, which has made a small Quantity in a Family Mortar, applied to a large Mill will make a larger Quantity. No Expence No Industry ought to be Spared.
     Dont fail, my dear Friend, to inform me, of every Step in the Progress of the Manufactures of Salt Petre and Powder.
     Measures are taking to make Cannon both of Brass and Iron. Some Experiments have been made in Maryland, Philadelphia and New York, with success. I will acquaint you with particulars as fast as I can. I am, your Friend,
     Shall We be able to get Seamen to man our Navy when our Trade shall be opened? Will they not be all better employed?
    